IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-36,095-04


EX PARTE MILTON LEE COSBY, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 2001-893-C2 IN THE 54TH JUDICIAL DISTRICT COURT
MCLENNAN COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
retaliation and sentenced to twenty years' imprisonment.  The Tenth Court of Appeals
affirmed his conviction.  Cosby v. State, No. 10-02-033-CR (Tex. App.-Waco, delivered
March 12, 2003).
	After a review of the record, we find that Applicant's claim that challenges his
conviction is a subsequent claim under Tex. Code Crim. Pro. Art. 11.07 §4.  Therefore, we
dismiss that claim.
	Applicant's claim regarding release to mandatory supervision is denied.

DELIVERED: March 21, 2007
DO NOT PUBLISH